Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 1 of 16 PageID #: 206




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BARBARA TULLY, KATHARINE BLACK,                     )
 MARC BLACK, SHELLY BROWN,                           )
 DAVID CARTER, REBECCA GAINES,                       )
 JANICE JOHNSON, ELIZABETH KMIECIAK,                 )
 CHAQUITTA MCCREARY,                                 )
 KATHERINE PAOLACCI, DAVID SLIVKA,                   )
 DOMINIC TUMMINELLO, and                             )
 INDIANA VOTE BY MAIL, INC., individually,           )
  and on behalf of those similarly situated,         )
                                                     )
                         Plaintiffs,                 )
                                                     )
          -vs-                                       )   Case No. 1:20-cv-01271-JPH-DLP
                                                     )
 PAUL OKESON, S. ANTHONY LONG,                       )
 SUZANNAH WILSON OVERHOLT, and                       )
 ZACHARY E. KLUTZ, in their official                 )
 capacity as members of the Indiana                  )
 Election Commission, and                            )
 CONNIE LAWSON, in her official                      )
 capacity as the Indiana Secretary of State,         )
                                                     )
         Defendants.                                 )

                 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
                        MOTION FOR CLASS CERTIFICATION

         Come Now Plaintiffs and the putative class, by counsel, and hereby file their

 Memorandum of Law in support of their motion for class certification. [Filing No. 17.]

 I.      INTRODUCTION

         Plaintiffs are Indiana residents eligible to vote in the 2020 general election: they want to

 exercise their constitutional right, and civic duty, to vote, but to not get sick or die, or infect

 others as a result of doing so. Plaintiffs submit this memorandum in support of their motion to

 certify a class under Federal Rule of Civil Procedure 23(b)(2). Plaintiffs seek declaratory and

 injunctive relief on behalf of the proposed class under Rule 23(b)(2) to remedy the violations of
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 2 of 16 PageID #: 207




 their rights they hold under the Fourteenth and Twenty-Sixth Amendments to the United States

 Constitution, and the Indiana Constitution. Plaintiffs seek damages neither for themselves, nor

 for members of the class. Rule 23(b)(2) certification is appropriate because Plaintiffs seek only

 injunctive and declaratory relief on behalf of a class of individuals with respect to a general

 course of conduct: Defendants’ maintenance of unlawful policies or practices for voting in the

 time of a pandemic. This action, like many civil rights actions challenging courses of conduct by

 state officials, is especially appropriate for Rule 23(b)(2) treatment because of the potential for

 common resolution.

         Thus, the Court should grant Plaintiffs’ motion for class certification.

 II.     BACKGROUND

         A.      Indiana Law

         Indiana law entitles some, but not all, registered voters to vote by mail. Ind. Code § 3-11-

 10-24(a) describes thirteen (13) categories of voters who are "entitled" to vote by mail. One of

 those categories is a "voter with disabilities." Id. at (a)(4). Another is a voter confined on election

 day to their residence "because of an illness or injury..." Id. at (a)(3). Those statutes do not define

 what constitutes "confined on election day to the voter's residence because of an illness or injury,"

 or "voter with disabilities."

         On March 25, 2020, the members of the Indiana Election Commission members

 (“IEC”), suspended statutory restrictions on voting by mail. They did so by ruling that the words

 "voter with disabilities" in Ind. Code § 3-11-10-24(a)(4) shall be construed to include any "voter

 who is unable to complete their ballot because they are temporarily unable to physically touch or

 be in safe proximity to another person." IEC Order 2020-37, Section 9A,

 https://www.in.gov/sos/elections/files/Indiana%20Election%20Commission%20Order%2020

 20-37.pdf, last visited April 20, 2020.


                                                    2
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 3 of 16 PageID #: 208




         The IEC has not approved an order that would apply the foregoing definition to voters

 who vote in the November 3, 2020, general election; and the IEC's willingness to suspend

 restrictions on mail voting is highly uncertain, particularly in light of Secretary Lawson's April 16,

 2020 letter to the U.S. Election Assistance Commission in which she requests $8 million for

 personal protective equipment and sanitation supplies for in-person early and in-person Election

 Day voting on November 3 and her declaration that Indiana is “not a vote by mail state” even

 though Indiana has used mail absentee voting for decades.

 https://www.eac.gov/sites/default/files/paymentgrants/cares/IN_CARES_Disbursement_Req

 uestLetter.pdf (last visited June 15, 2020).

         B.      The Coronavirus Pandemic

         Jeffrey G. Jones, M.D., M.P.H., states that the “vast majority of Hoosiers are vulnerable”

 to COVID-19, a potentially fatal respiratory disease, which is “readily spread from person to

 person.” [Declaration of Jeffery G. Jones, M.D., M.P.H., Filing No. 13-13, p. 9, ¶ 18.] COVID-

 19 is “highly likely” to be with us in November 2020, and the majority of Hoosiers will still be

 likely to be vulnerable to the disease. [Id.] In order to minimize the risk of the transmission,

 people need to “spend the shortest amount of time in the best ventilated, least contaminated

 environment, where the fewest number of people are generating the fewest virus particles.” [Id.,

 p. 4, ¶ 8.] People are anxious about contracting the disease, and due to these fears, may refrain

 from entering polling places, which are not assured of meeting the recommended ventilation

 standards. [Id., p. 9, ¶ 18.].]

         Gregory Shufeldt, Ph.D., notes that Hoosiers who wish to vote in the November election

 are “likely to face unprecedented impediments to casting a vote in person due to the continued

 transmission of COVID-19.” [Declaration of Gregory Shufeldt, Ph.D., Filing No. 13-14, p. 11, ¶

 58.] Even under conservative estimates, there are least tens of thousands of Indiana voters who


                                                   3
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 4 of 16 PageID #: 209




 do not qualify under the current statutory entitlement to cast their vote by mail. [Id., p. 10, ¶¶ 50-

 53.] Voters who are not currently entitled to vote by mail will have to choose between protecting

 their health and safety, and fulfilling their civic duty. [Id., p. 12, ¶ 58.]

         Medical experts, including Anthony S. Fauci, M.D., an immunologist who is head of the

 National Institute of Allergy and Infectious Diseases, has stated that “[w]e will have coronavirus

 in the fall. I am convinced because of the degree of transmissibility that it has, the global nature.

 What happens with that will depend on how we’re able to contain it when it occurs.” [Filing No.

 6, p. ¶ 5.]

         C.      Plaintiffs and the Proposed Class

         Named Plaintiffs include twelve (12) registered Indiana voters who have not reached the

 age of 65 and who are not otherwise entitled to vote by mail because they do not now, and are

 not expected on Election Day to, satisfy any of the categories of voters established by Indiana

 Code § 3-11-10-24(a), and thus be “entitled to vote by mail.”1 [Filing No. 6, p. 6, ¶¶ 23, 24; Filing

 Nos. 13-1 – 13-12, ¶¶ 3, 4.2] Each has serious concerns about being left with no alternative but to

 show up in person in what are reasonably expected to be crowded public polling places this fall to

 exercise their right to vote. Each individual Plaintiff wishes to vote by mail but under current

 Indiana law is not entitled to do so. [Filing Nos. 13-1 – 13-12, ¶¶ 3, 4.]

         The named Plaintiffs seek certification of a class of similarly situated persons, defined as:


 1Indiana Vote By Mail, Inc., a corporate entity, is the only Plaintiff not eligible to vote.
 2Each of the individual Plaintiffs have executed a declaration, which were filed as exhibits to the
 Motion for Preliminary Injunction [Filing No. 13], as follows: Declaration of Barbara Tully
 [Filing No. 13-1]; Declaration of David Carter [Filing No. 13-2]; Declaration of Elizabeth
 Kmieciak [Filing No. 13-3]; Declaration of Janice Johnson [Filing No. 13-4]; Declaration of
 Marc Black [Filing No. 13-5]; Declaration of Katharine Black [Filing No. 13-6]; Declaration of
 Shelly Brown [Filing No. 13-7]; Declaration of Chaquitta McCreary [Filing No. 13-8];
 Declaration of Dominic Tumminello [Filing No. 13-9]; Declaration of Rebecca Gaines [Filing
 No. 13-10]; Declaration of Katherine Paolacci [Filing No. 13-11]; and Declaration of David
 Slivka [Filing No. 13-12].

                                                      4
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 5 of 16 PageID #: 210




             All people who are or may subsequently become qualified to vote in the November 3,
             2020, general election in Indiana, and who are not entitled to vote by mail because
             they do not satisfy any of the criteria of Ind. Code § 3-11-10-24(a)(1)-(13).

        D.      Defendants

        Defendants Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, and Zachary E.

 Klutz, are the members of the IEC, which is charged with administering Indiana election laws.

 Ind. Code § 3-6-4.1-14 (a)(1). This includes adopting rules to "[g]overn the fair, legal, and orderly

 conduct of elections." Id. It also includes the power to adopt, by unanimous vote of its entire

 membership, temporary emergency rules "to implement a court order requiring [it]...to

 administer an election in a manner not authorized by this title," id. at -16, or in cases of a

 "natural disaster or other emergency." Id. at -17 (a). On March 25, 2020, the IEC suspended

 statutory restrictions on voting by mail by entering an emergency order that the words "voter

 with disabilities" in Ind. Code § 3-11-10-24(a)(4) shall be construed to include any "voter who is

 unable to complete their ballot because they are temporarily unable to physically touch or be in

 safe proximity to another person." IEC Order 2020-37, Section 9A. [Filing No. 6, p. 10, ¶ 44.]

 However, despite having met most recently on May 12, 2020, the IEC has failed to reach a

 bipartisan agreement to extend this interpretation for the November 3, 2020, general election.

         Defendant Lawson is the Indiana Secretary of State and in that capacity, is the chief

 election official of the State. Ind. Code § 3-6-3.7-1. She is responsible for enforcing and

 implementing Indiana's election laws and her office routinely issues guidance to county election

 officials in each of Indiana's 92 counties on matters involving election administration.

        E.      The Instant Litigation

        Plaintiffs filed this putative class action for claims arising out of federal and Indiana law,

 and Defendants’ failure to take action to allow them to safely vote in the 2020 general election.


                                                   5
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 6 of 16 PageID #: 211




 Plaintiffs assert the foregoing violates their rights guaranteed by the Fourteenth and Twenty-

 Sixth Amendments to the United States Constitution, as well as the Indiana Constitution, which

 prohibits the granting "to any citizen, or class of citizens, privileges or immunities, which, upon

 the same terms, shall not equally belong to all citizens," (Art. 1, § 23), and which requires that all

 elections in Indiana be "free and equal." Art. 2, § 1.

         Named Plaintiffs seek injunctive and declaratory relief. [Filing No. 6, pp. 1, 14, 17, 21.]

 As Plaintiffs move for class certification pursuant to Fed. R. Civ. P. 23(b)(2), they seek only

 injunctive and declaratory relief for the class as well. Plaintiffs assert Count I, violation of their

 Fourteenth Amendment rights, pursuant to 42 U.S.C. § 1983, against all Defendants in their

 official capacities. [Id., pp. 14-17.]

         Count II is predicated on the violation of Plaintiffs’ Twenty-Sixth Amendment rights,

 which prohibits a state from denying or abridging the right to vote of citizens who are eighteen

 years of age or older, “on account of age.” [Id. at 17-20.]

         Count III asserts a violation of the Privileges and Immunities Clause of the Indiana

 Constitution, which prohibits granting privileges or immunities to any citizen which do “not

 equally belong to all citizens”; and Article 2, § 1 of the Indiana Constitution, which requires that

 all elections in Indiana be “free and equal.” [Id. at 20.]

 III.    ARGUMENT

         A.      The Standard for Class Certification

         A court may certify a class if all four requirements of Rule 23(a) – numerosity,

 commonality, typicality, and adequacy of representation – are satisfied, and at least one of the

 provisions of Rule 23(b) is met. Fed. R. Civ. P. 23(a) and 23(b); Oshana v. Coca-Cola Co., 472 F.3d

 506, 513 (7th Cir. 2006).




                                                     6
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 7 of 16 PageID #: 212




         Under Rule 23(b)(2), Plaintiffs must show that “the party opposing the class has acted or

 refused to act on grounds that apply generally to the class, so that final injunctive relief or

 corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P.

 23(b)(2). Rule 23(b)(2) “applies only when a single injunction or declaratory judgment would

 provide relief to each member of the class.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360, 131

 S. Ct. 2541, 2557 (2011).

         Lastly, the party must show that the class is identifiable as a class. Oshana, 472 F.3d at

 513. As demonstrated below, all the necessary requirements of Rule 23 are met in this case and

 the Class should accordingly be certified.

         B.      The Class Meets All the Requirements of Rule 23(a)

                     i. Rule 23(a)(1) is Satisfied Because Joinder of All Members is
                        Impracticable.

         The proposed class satisfies Rule 23(a)(1) because joinder of all class members is

 impracticable based on the number of class members, the geographic diversity of Class members

 and the inability of many class members to bring individual suits.

         In order to satisfy the numerosity element, a plaintiff is not required to specify the exact

 number of persons in the class. Marcial v. Coronet Ins. Co., 880 F.2d 954, 957 (7th Cir. 1989).

 Nonetheless, it has been held that “generally, a class of at least forty members will satisfy the

 requirement.” McGarry v. Betcher, No. 4:08-cv-0146, 2010 WL 1257446, at *3 (S.D. Ind. Mar. 24,

 2010) (Young, J.) (citing cases). See also, e.g., EEOC v. Printing Indus. of Metro. D.C., Inc., 92 F.R.D.

 51, 53 (D.D.C. 1981) (“[A]s few as 25-30 class members should raise a presumption that joinder

 would be impracticable and that the class should be certified”) (citing Newburg, Class Actions §

 1105(b), at 174 (1977)); Newberg on Class Actions § 25:4 (4th ed.) (“Courts have taken a

 common-sense approach in assessing impracticability of joinder,” including in “[c]riminal justice



                                                      7
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 8 of 16 PageID #: 213




 class action suits… involv[ing] issues of concern common to inmate populations of particular

 institutions or institutional systems which are subject to general conditions and policies”) (citation

 omitted).

         Plaintiffs estimate there are at least 387,868 members of the proposed class. Professor

 Shufeldt has estimated the approximate number of Indiana voters who will be unable to vote by

 mail in the 2020 general election. [Filing No. 13-14, pp. 9-10.] Starting with Marion County

 alone, Professor Shufeldt conservatively began with the average votes cast over the last four

 presidential general elections, 297,207 (as opposed to using the average number of registered

 voters). [Id., p. 9, ¶¶ 43-44.] After deducting the number of voters who are 65 or over, or who

 have a disability, he was left with 228,849 voters. [Id., pp. 9-10, ¶¶ 45-47.] Estimating the

 remaining voters who satisfy the other statutory criteria is less straightforward, but even if 50% of

 them meet the criteria to vote absentee, there are still approximately 114,424 voters in Marion

 County alone who would not be eligible to cast an absentee ballot. [Id., p. 10, ¶ 48.] Professor

 Shufeldt performed the same analysis for the State of Indiana, except using an even more

 conservative estimate: after estimating the number of voters who are 65 or over, or who have a

 disability, and then assuming 75% of the remaining voters do meet another statutory criteria,

 there would still be 387,868 likely voters in Indiana who would not be eligible to cast an absentee

 ballot. [Id., p. 10, ¶¶ 49-52.]

         Although this estimated number of class members is substantial, even “[a] relatively small

 group may form a class if other considerations make joinder impracticable.” Gaspar v. Linvatec

 Corp., 167 F.R.D. 51, 56 (N.D. Ill. 1996) (quoting Patrykus v. Gomilla, 121 F.R.D. 357, 361 (N.D.

 Ill. 1988)). The proposed class is unwieldy in ways that satisfy Rule 23(a)(1) requirements. Class

 members are widely scattered throughout the State of Indiana. See Markham v. White, 171 F.R.D.

 217, 221 (N.D. Ill. 1997) (impracticality of joinder is increased by fact that class members reside


                                                   8
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 9 of 16 PageID #: 214




 in five different states). See also Newberg on Class Actions § 25:4 (4th ed.) (“the geographic

 dispersion and difficulty with which class members would be identified supported a finding of

 joinder impracticability”) (citation omitted).

         The proposed class also includes persons whose identities are currently unknown because

 they are not yet registered to vote but will be in the future. See Postawko v. Missouri Dept. of

 Corrections, 2:16-CV-04219-NKL, 2017 WL 3185155 at *5 (W.D. Mo. July 26, 2017) (“[j]oinder

 of all members may be impracticable where the class includes individuals who may become

 members in the future but who are currently unidentifiable.”) (citation and quotation omitted).

 See also Newberg on Class Actions § 25:4 (4th ed.) (“Even a small class of fewer than 10 actual

 members may be upheld if an indeterminate number of individuals are likely to become class

 members in the future”) (citation omitted). Because the population of registered voters is

 constantly changing, so too are members of the proposed class. See Postawko, 2017 WL 3185155

 at *6 (numerosity satisfied by, inter alia, “the inherently fluid nature of this class”).

         It is likely that many individual class members may not have the ability and/or financial

 resources to institute individual suits to seek their own injunctive relief. See, e.g., Robidoux v. Celani,

 987 F.2d 931, 936 (2d Cir. 1993) (other “[r]elevant considerations include… financial resources

 of class members [and] the ability of claimants to institute individual suits…”)

         Given the size of the proposed class, the geographic diversity of its members, the yet-to-

 be-known identities of future members, the fluidity of its membership, and the many challenges

 that individual class members face in bringing individual suits, Rule 23(a)(1)’s numerosity

 requirement is satisfied.

                 ii.      Rule 23(a)(2) is Satisfied Because There are Questions of Law
                          and Fact Common to the Class.




                                                      9
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 10 of 16 PageID #: 215




          A class action requires that there be “questions of law or fact common to the class.” Fed.

  R. Civ. Pro. 23(a)(2). Commonality is satisfied when there is a “common nucleus of operative

  fact” that is, a “common question which is at the heart of the case.” Rosario v. Livaditis, 963 F.2d

  1013, 1018 (7th Cir. 1992) (citation omitted). All questions of fact or law need not be identical;

  rather, the requirement is satisfied as long as the class claims arise out of the same legal or

  remedial theory. In re Ready–Mixed Concrete Antitrust Litig., 261 F.R.D. 154, 167 (S.D. Ind. 2009).

  An important factor in commonality is “the capacity of a classwide proceeding to generate

  common answers apt to drive the resolution of the litigation.” Suchanek v. Sturm Foods, Inc., 764

  F.3d 750, 756 (7th Cir. 2015) (citing Wal–Mart Stores v. Dukes, 131 S.Ct. at 2551).

          Commonality is satisfied here because of the multiple questions of fact and law common

  to the class. Common questions of fact include, but are not limited to: (1) whether a voter is

  entitled to vote in the 2020 general election; (2) whether a voter is entitled to vote absentee by

  mail in the 2020 general election; (3) whether voters are in danger of contracting or spreading the

  Coronavirus by the act of in-person voting; and (4) whether Coronavirus will still be spreading in

  the fall of 2020. Common questions of law include, but are not limited to, whether Indiana law

  and Defendants’ actions or omissions violate the Fourteenth Amendment, the Twenty-Sixth

  Amendment, or the Indiana Constitution.

          If the answer to one or more of these questions is “yes,” the Court may resolve the case by

  requiring Defendants to enact a policy for voters that does not violate the Fourteenth

  Amendment, the Twenty-Sixth Amendment, or the Indiana Constitution. Chicago Teachers Union,

  Local No. 1 v. Bd. of Educ. of City of Chicago, 797 F.3d 426, 434 (7th Cir. 2015).

                  iii.    Plaintiffs Satisfy Rule 23(a)(3) Because Their Claims are
                          Typical of those in the Class.




                                                     10
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 11 of 16 PageID #: 216




          Rule 23(a) also requires the representative parties' claims or defenses to be “typical of the

  claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The typicality prerequisite is met if the

  named plaintiffs' claims “arise[ ] from the same ... practice or course of conduct that gives rise to

  the claims of other class members and ... are based on the same legal theory.” Muro v. Target

  Corp., 580 F.3d 485, 492 (7th Cir. 2009) (quotation omitted); Estate of VanDam ex rel. Horizon Tr. &

  Inv. Mgt., N.A. v. Daniels, 278 F.R.D. 415, 424 (S.D. Ind. 2011). Although the named plaintiffs'

  claims need not be identical to all class members' claims, they must be “substantially similar” so

  that the interests of the class and its representatives may be aligned. In re Ready–Mixed Concrete

  Antitrust Litig., 261 F.R.D. at 168.

          Plaintiffs’ claims satisfy Rule 23(a)(3). Their claims — that Indiana law and the

  Defendants’ actions or omissions regarding absentee voting violate the Fourteenth Amendment,

  the Twenty-Sixth Amendment, and/or the Indiana Constitution– are identical to the claims of

  the class that they seek to represent. Plaintiffs’ claims turn on the same legal theory as the class

  claims. See Estate of VanDam, 278 F.R.D. at 425 (granting in part motion to certify class consisting

  of persons allegedly injured by stage collapse at 2011 Indiana State Fair, where Rule 23(a)(3)

  typicality requirement was satisfied for the limited purpose of determining the constitutionality of

  Indiana's damages cap for tort claims). If Plaintiffs establish that the challenged Indiana statute,

  and/or the actions or omissions of Defendants are unconstitutional, and that they are entitled to

  injunctive and declaratory relief, the claims of the class will necessarily succeed and the class

  members will reap the benefits of the same injunctive and declaratory relief.

                  iv.     Plaintiffs Satisfy Rule 23(a)(4) Because They Are Members of
                          the Class with Common Interests to the Unnamed Class
                          Members and Will Vigorously Prosecute the Class’ Interests.

          Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect

  the interests of the class.” Fed. R. Civ. P. 23(a)(4). A class is not fairly and adequately represented


                                                    11
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 12 of 16 PageID #: 217




  if class members have antagonistic or conflicting claims. Rosario v. Livaditis, 963 F.2d at 1018

  (citation omitted).

              The individual Plaintiffs are members of the proposed class. [Filing Nos. 13-1 – 13-12, at

  ¶¶ 1, 3, 4.] They seek the same injunctive relief for themselves and class members alike. Tefel v.

  Reno, 972 F. Supp. 608, 617 (S.D. Fla. 1997); Newberg on Class Actions § 3:59 (5th ed.). Because

  Plaintiffs’ voting rights are at stake, they have the highest incentive to vigorously litigate this case

  to achieve favorable relief from the Court. The individual Plaintiffs’ goals in this action are to

  gain injunctive relief for themselves and class members. [Filing Nos. 13-1 – 13-12, at ¶ 5.] They

  share a goal with each other and all members of the proposed class: “to have the option to safely

  vote by mail and to avoid voting in person, which, due to the possibility of contracting COVID-

  19, may endanger me, my family, poll workers and other people, and which would expose all of

  us to a substantial risk of serious harm.” [Id., at ¶ 6.] Plaintiffs identify no actual or potential

  conflict of interest between themselves and class members, and understand that, should a class be

  certified, they “will have the responsibility to fairly and adequately represent the class and to stay

  engaged with the lawsuit,” and have sworn they “will honor and fulfill that responsibility.” [Id., at

  ¶¶ 7, 9.]

          Plaintiffs’ counsel are unaware of any interests of Plaintiffs or Plaintiffs’ counsel adverse

  to, or in conflict with those of the class. [Declaration of William R. Groth, Filing No. 17-1 at 2, ¶

  4; Declaration of Mark W. Sniderman, Filing No 17-2 at 2, ¶ 4.]

          The requirement of adequacy of representation is also met by the qualifications of the

  proposed class counsel. Attorney William R. Groth has extensive experience litigating complex

  civil rights matters in federal courts. [Filing No. 17-1 at 1-2, ¶ 2.] He frequently represents

  plaintiffs in § 1983 cases, especially those involving voting rights. [Id. at 2, ¶ 2.] Attorney Mark

  W. Sniderman also has extensive experience litigating complex civil rights matters in federal


                                                     12
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 13 of 16 PageID #: 218




  courts. [Filing No. 17-2 at 1-2, ¶ 2.] He frequently represents plaintiffs in § 1983 cases involving

  excessive force, jail or prison conditions, and voting rights, and was appointed co-class counsel in

  the matter styled Michael Ray Stafford, et al. v. Robert E. Carter, Jr., et al., No. 1:17-cv-00289-JMS-

  MJD, United States District Court for the Southern District of Indiana. [Id. at 2, ¶ 2.] Attorneys

  Groth and Sniderman also served as co-counsel, with others, for plaintiffs in Lee v. Abbott, Case

  No. 14-2388, U.S. District Court for the Southern District of Indiana, which was consolidated on

  appeal with Baskin v. Bogan, 766 F.3d 648 (7th Cir. 2014) (cert. denied). [Filing No. 17-2 at 2, ¶ 2.]

          Counsel will vigorously represent the proposed class to secure appropriate relief for all its

  members. [Filing No. 17-1 at 2, ¶ 4; Filing No. 17-2 at 2, ¶ 4.] This is demonstrated by, inter alia,

  the work Plaintiffs’ counsel have done to date in identifying, investigating, and litigating the

  Plaintiffs’ and proposed class’ claims in the instant action. See Eirhart v Libbey-Owens-Ford Co., 89

  F.R.D. 424, 428 (N.D. Ill. 1981) (proposed class counsel can adequately represent the class under

  Rule 23(a)(4) where, inter alia, counsel “has demonstrated a great deal of perseverance and vigor

  in her pursuit of this action”).

          C.      Plaintiffs Satisfy the Requirements of Rule 23(b)(2) Because
                  Injunctive and Declaratory Relief Would Provide Relief to All Class
                  Members.

          Rule 23(b)(2) authorizes a class action if Rule 23(a) is satisfied and “the party opposing the

  class has acted or refused to act on grounds generally applicable to the class” and the

  representatives are seeking “final injunctive relief or corresponding declaratory relief.” Fed. R.

  Civ. P. 23(b)(2). “23(b)(2) is the appropriate rule to enlist when the plaintiffs' primary goal is not

  monetary relief, but rather to require the defendant to do or not do something that would benefit

  the whole class.” Chicago Teachers Union, Local No. 1, 797 F.3d at 441; Estate of VanDam, 278 F.R.D.

  at 426 (“[t]he primary limitation imposed by this [Rule 23(b)(2)] is that injunctive or declaratory

  relief must predominate as the class's desired remedy”) (citation omitted).


                                                      13
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 14 of 16 PageID #: 219




         Plaintiffs here challenge Indiana law and Defendants’ statewide policies or omissions for

  voting safely. Plaintiffs satisfy the requirements of Rule 23(b)(2) because the final injunctive and

  declaratory relief they seek would apply to class members as a whole. If Plaintiffs show

  Defendants have violated their or the class members’ rights under the Fourteenth Amendment,

  the Twenty-Sixth Amendment, or the Indiana Constitution, then favorable injunctive and

  declaratory relief would provide appropriate relief to all class members simultaneously. Chicago

  Teachers Union, Local No. 1, 797 F.3d at 442-43 (23(b)(2) (class action maintainable where plaintiffs

  seek the same declaratory and injunctive relief for everyone in proposed class). For example, this

  Court could compel the Defendants to allow all class members to vote absentee, so as to not

  violate the Fourteenth Amendment, the Twenty-Sixth Amendment, or the Indiana Constitution.

         D.      Members of the Proposed Class are Ascertainable by Reference to
                 Wholly Objective Criteria.

         In addition to the above requirements, the party seeking to certify a class must show “that

  the class is indeed identifiable as a class.” Oshana, 472 F.3d at 513; followed by Lindh v. Warden,

  Fed. Correctional Inst., Terre Haute, Ind., 2:14-CV-00142-JMS-WGH, 2014 WL 7334745, at *1 (S.D.

  Ind. Dec. 19, 2014), class decertified on other grounds, 2015 WL 5009244 (S.D. Ind. Aug. 20,

  2015). Rule 23 requires that a class be defined “clearly and based on objective criteria.” Mullins v.

  Direct Digital, LLC, 795 F.3d 654, 659 (7th Cir. 2015) (classes must not be vague, defined by

  subjective criteria, or defined in terms of success on the merits). The proposed class meets this

  requirement.

         The members of Plaintiffs’ proposed class are ascertainable by reference to objective

  criteria, namely, whether: (a) a person is registered and eligible to vote in the state of Indiana;

  and (b) whether they are not entitled to vote by absentee ballot. See Lau v Arrow Fin. Services, LLC,

  245 F.R.D. 620, 624 (N.D. Ill. 2007) (proposed class was defined by objective criteria, namely,



                                                    14
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 15 of 16 PageID #: 220




  whether a claimant: (a) had received a certain debt collection letter, and (b) had his or her debt

  discharged in bankruptcy). Cf. De Bremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 1970) (proposed

  class consisting of “residents of this State active in the ‘peace movement’…” is not adequately

  defined and its members are not clearly ascertainable given, inter alia, “the patent uncertainty of

  the meaning of ‘peace movement’ in view of the broad spectrum of positions and activities which

  could conceivably be lumped under that term…”), cited with approval by Simer v. Rios, 661 F.2d

  655, 669 (7th Cir. 1981).

         This clear definition of the putative class is enough. To administer this case, it is “not

  necessary to define the class with greater precision,” than that proposed by the Plaintiffs’ class

  definition. See Frank v. Walker, 196 F.Supp.3d 893, 902 (E.D. Wis. 2016). Neither does the

  decision to certify the proposed class require the Court to assess subjective criteria such as class

  members’ state of mind. Cf. Simer, 661 F.2d at 669-670 (case was not appropriate for class action

  where putative class consisted of persons who: (a) were aware that they qualified for certain

  assistance to pay their energy bills, but; (b) were discouraged from applying for such assistance

  because of the existence of the invalid regulation).

         Nor is the class vague: it is neither “amorphous” or “imprecise.” Mullins, 795 F.3d at 659

  (internal citations omitted). Because certification is sought pursuant to 23(b)(2), the distribution of

  damages to putative class members will not be at issue: instead, if Plaintiffs are successful on the

  merits and the relief sought, every registered voter eligible to vote in the 2020 general election

  will be entitled to vote by mail. The State and its voters make the distinction on the criteria

  suggested here every election, in determining who may and may not vote absentee by mail. And

  the class is not defined in terms of success on the merits.

         Here, proposed class members have been, or will be, registered and eligible to vote, and

  on the voting rolls maintained by the Defendants. Members of the proposed class are and can be


                                                    15
Case 1:20-cv-01271-JPH-DLP Document 18 Filed 06/16/20 Page 16 of 16 PageID #: 221




  ascertained by using objective criteria, and the proposed class is fully and readily identifiable as a

  class.

  IV.      CONCLUSION

           For all the foregoing reasons, the Court should grant Plaintiffs’ Motion for Class

  Certification, certify the class proposed by Plaintiffs, appoint the named individual Plaintiffs as

  class representatives and appoint undersigned counsel as class counsel.

                                                         Respectfully submitted,


                                                         s/ William R. Groth
                                                         William R. Groth
                                                         MACEY SWANSON LLP
                                                         445 N. Pennsylvania St., Suite 401
                                                         Indianapolis, IN 46204
                                                         Tel: (317) 637-2345, Ext. 132
                                                         E-mail: WGroth@fdgtlaborlaw.com


                                                         s/ Mark W. Sniderman
                                                         Mark W. Sniderman
                                                         FINDLING PARK CONYERS
                                                          WOODY & SNIDERMAN, P.C.
                                                         151 N. Delaware Street, Ste. 1520
                                                         Indianapolis, IN 46204
                                                         Tel: (317) 231-1100
                                                         E-mail: msniderman@findlingpark.com

                                                         Attorneys for Plaintiffs




                                                    16
